         Case 1:19-cv-10992-NMG Document 13 Filed 08/28/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MADHU SHARMA,                              )
                                          )
      Plaintiff,                          )
                                          )   C.A. No. 19-10992-NMG
      v.                                  )
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
      Defendant.                          )
________________________________________ )

                        LOCAL RULE 16.1(D) JOINT STATEMENT

       This is an action brought by Plaintiff against Defendant under the Federal Tort Claims

Act (“FTCA”) involving a motor vehicle accident which occurred on or about March 2, 2017, in

Somerville, MA. Plaintiff asserts that while proceeding through an intersection on Route 28

South/McGrath O’Brien Highway, her vehicle was struck by a United States Postal Service

vehicle, causing her soft tissue injuries to her neck, shoulder and lower back. Defendant denies

any negligence in this action and maintains that Plaintiff caused the accident.

I.     Timetable for Discovery and Motion Practice

       1.      Initial Disclosures

               Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must be completed by

September 30, 2019.

        2.     Amendments to Pleadings

               Except for good cause shown, no motions seeking leave to add new parties or to

amend the pleadings to assert new claims or defenses may be filed after October 30, 2019.




                                                 1
         Case 1:19-cv-10992-NMG Document 13 Filed 08/28/19 Page 2 of 3



        3.     Fact Discovery

               All discovery including service of and responses to written discovery requests and

all depositions, other than expert discovery, will be completed by March 31, 2020.

        4.     Expert Discovery

               a.      Plaintiff’s trial experts must be designated, and the information

contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by April 30, 2020.

               b.      Defendant’s trial experts must be designated, and the information

contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed by June 30, 2020.

               c.      Expert depositions concluded by August 31, 2020.

        5.     Dispositive Motions

               a.      Dispositive motions, such as motions for summary judgment or partial

summary judgment or motions for judgment on the pleadings, must be filed by September 28,

2020.

               b.      Oppositions to dispositive motions due 30 days later and replies due 15

days later.

II.     Trial by Magistrate Judge

        The parties do not consent to trial by a Magistrate Judge at this time.




                                                  2
         Case 1:19-cv-10992-NMG Document 13 Filed 08/28/19 Page 3 of 3



III.   Certification Pursuant to Local Rule 16.1 (D)(3)

       Certifications pursuant to local Rule 16.1(D)(3) will be filed separately.

                                     Respectfully submitted,

THE PLAINTIFF                                                UNITED STATES OF AMERICA
By Her Attorney                                              By Its Attorney

                                                             ANDREW E. LELLING
                                                             U.S. ATTORNEY

/s/ Sean M. Beagan                                           /s/ Michael Sady
Sean M. Beagan (BBO No. 644929)                              Michael Sady (BBO No. 552934)
Beagan Law Office, LLC                                       Assistant U.S. Attorney
Zero Governors Avenue, Unit 33                               United States Attorney’s Office
Medford, MA 02155                                            1 Courthouse Way, Suite 9200
(781) 393-9948                                               Boston, MA 02210
sbeagan@geaganlaw.com                                        (617) 748-3100
                                                             michael.sady@usdoj.gov

Dated: August 28, 2019

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed through the Electronic Court Filing system
and will be sent electronically to the registered participants as identified on the NEF.

                                                     /s/ Michael Sady
                                                     Michael Sady
                                                     Assistant U. S. Attorney
Dated: August 28, 2019




                                                3
